tax_exempt_and_government_entities_division uil no legend taxpayer a department of the treasury internal_revenue_service washington d set ep fat art pst tottotest ttt tt ttt e tit tree ree 2d errr rrr rrr rrr rrr rrr errr err eee tottett ttt tst t cece eee eee eee eee deve e rece ener e nee een oe oem redo esp d esser er heu elen ees ed ooee meee mene eee eet are dore pe reo rp dures e are dedecoe sese ohh oe tee pee eee ramee eee rr er ohhh eee hee t heard esr sss or hed ores dear in which your authorized this is in response to a representative requests relief under sec_301_9100-3 of the procedure and administration regulations the regulations on following facts and representations in connection your behalf you submitted the with your request letter dated august taxpayer a maintained an individual retirement sec_408 of the internal_revenue_code the taxpayer a’s spouse maintained ira v which into roth_ira u an taxpayer a converted ira t roth_ira w with company m taxpayer a’s an income as reflected on their federal_income_tax the dollar_figure limitation in code sec_408a ira t and ira v were sum o and sum p respe rangement ira t described in ode with company m taxpayer b as also with company m taxpayer b converted ira v into taxpayer b’s modified adjusted gross return for the year xceeded b the amounts converted from tively taxpayer a and taxpayer b received advice rege tding the conversion of their traditional gross_income for iras into roth iras based on the belief that thei modified adjusted in preparing thei fl return the ge would not exceed the dollar_figure limitation taxpayers provided their cpa with forms reflecting the roth_ira conversions in it was at this time that their cpa realized their mistake and made this submission on their behalf requesting relief accordingly based on your submission and the request a ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a and taxpayer b be granted an extension to recharactgrize their jj roth_ira conversions back to traditional iras ct facts and representations you with respect to your request for relief under sectibn of the regulations code sec_408a and sec_1_408a-5 of the federal_income_tax regulations the i t regulations provide that except as ot erwise provided by the secretary a bution made to one type of ira as taxpayer may elect to recharacterize an ira con having originally been made to another type of ira transfer of the ira contribution plus earnings tojthe other type of ira ina recharacterization the ira contribution is treated transferee ira and not the transferor ira undef sec_408a and sec_1_408a-5 this recharacterization election generally prescribed by law including extensions for filing returns for the year of contributions must occur on or before the date fhe taxpayer's federal_income_tax by making a trustee-to-trustee as having been made to the describes how a taxpayer makes the sec_1_408a-5 q a-6 of the t regulations election to recharacterize the ira contribution recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to rechafacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides that an individ ial with an adjusted_gross_income as modified within the meaning of subparagraph c c in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the i t regulationg provides that an individual with big_number for a taxable_year is not modified_adjusted_gross_income in excess of dollar_figure during that taxable_year section permitted to convert an amount to a roth_ira 408a-4 q a-2 further provides that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira fp a roth_ira and that the modified_adjusted_gross_income agi subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint_return using sec_301_9100-1 sec_301_9100-2 and dollar_figure the couple’s combined income of the regulations provide -3 guidance concerning requests for relief submitte the service on or after date the commissioner of internal revenue in his dis extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a rnal revenue bulletin for the making notice or an announcement published in the int tax under among others subtitle a of an election or application_for relief in respect of the code to the internal_revenue_service ection c provides that cretion may grant a reasonable sec_301_9100-2 of the regulations lists certa extensions of time to file are granted sec_3 guidance with respect to the granting of relief wi referenced in sec_301_9100-2 the relief rec in sec_301_9100-2 elections for which automatic n1 generally provides respect to those elections not ested in this case is not referenced at applications for relief that fall sec_301_9100-3 of the regulations provides e taxpayer provides sufficient within sec_301_9100-3 will be granted when in e to establish that evidence including affidavits described in secti ith and granting relief would not the taxpayer acted reasonably and in good fé prejudice the interests of the government ides that a taxpayer will be deemed ts request for sec_301_9100-1 sec_301_9100-3 of the regulations pro to have acted reasonably and in good_faith i if relief is filed before the failure to make a timely lection is discovered by the service ii if the taxpayer inadvertently failed to make the events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasd ed on a qualified_tax professional of the service or v the taxpayer reasonably ref ayer and the tax professional failed including a tax professional employed by the ta to make or advise the taxpayer to make the eld election because of intervening sec_301_9100-3 of the regulations pipvides that ordinarily the interests and that ordinarily the service will not of the government will be treated as prejudiced grant relief when tax years that would have beer ‘affected by the election had it been timely made are closed by the statute of limitatidns before the taxpayer's receipt of a ruling granting relief under this section in this case taxpayer a and taxpayer b were n iras into roth iras since their combined mod dollar_figure fori the year of the conversion recharacterize their roth iras back to tradition therefore it is necessary to determine whether provisions of sec_301_9100-3 of the regulations ot eligible to convert their traditional te adjusted_gross_income exceeded laxpayer a and taxpayer b failed to ‘iras by the time permitted by law they are eligible for relief under the although taxpayer a and taxpayer b were ineli conversions they were unaware that they were hel for the neligible at the time they filed their j roth_ira i i we return and of the need to recharacterize bé return taxpayer a and taxpayer b requested r service discovering their ineligibility thus taxg requirement of clause i of sec_301_9100-3 we rule that pursuant to sec_301_9100-3 of t taxpayer b are granted a period not to exceed recharacterize their roth iras back to tradition apply to any contributions that were made to the the conversions of their traditional iras into rot i fore the due_date of their blief from the service prior to the ayer a and taxpayer b satisfy the of the regulations accordingly he regulations taxpayer a and sl days from the date of this letter to iras however this ruling does not ir roth iras u and w subsequent to iras this letter assumes that the above iras qualify relevant times inder code sec_408 at all this letter is directed only to the taxpayer who re provides that it may not be used or cited as prec quested it code sec_6110 edent a copy of the letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office should you have any concerns regarding this ruling please contact sincerely yo signed ca cariton a w employee pl rs jton a watkins kins manager ns technical group enclosures deleted copy of letter notice
